Case 2:20-cv-00078-JRG Document 99 Filed 03/26/21 Page 1 of 1 PageID #: 3590




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                            §
EQUIPMENT LLC,                                     §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                   §
HMD GLOBAL OY,                                     §
                                                   §
                Defendant.                         §

                                             ORDER

       Before the Court is the Joint Motion to Extend Stay of All Deadlines (the “Motion”).

(Dkt. No. 98). In the same, the parties jointly request a fourteen (14) day extension of the stay of

all deadlines due to a “technological issue.” This is the second extension requested by the parties.

(See Dkt. No. 97). Having considered the Motion, the Court is of the opinion that the same should

be and hereby is GRANTED.

       Accordingly, it is ORDERED that the stay of all deadlines in the above-captioned matter

is EXTENDED up to and including April 2, 2021, during which time appropriate dismissal papers

shall be filed with the Court. Given the protracted period of time between notification of settlement

and the present, it is ORDERED that lead and local counsel for the parties shall appear for an

in-person status conference in Marshall, Texas on Monday, April 5, 2021 at 12:00 p.m. CDT if

dismissal papers are not filed by April 2, 2021.


       So Ordered this
       Mar 25, 2021
